Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”), is entered into as of
May 11, 2017, by and between MANITEX INTERNATIONAL, INC., a Michigan corporation
(“Manitex”) and A.S.V., LLC, a Minnesota limited liability company (“ASV”).

R E C I T A L S

WHEREAS, ASV, which immediately upon the effectiveness of the Plan of Conversion
(as defined below) will convert to ASV Holdings, Inc., a Delaware corporation
(“ASV Holdings”), currently conducts the ASV Business (as defined below) as a
majority-owned subsidiary of Manitex;

WHEREAS, the Parties (as defined below) are entering into the Separation
Agreement (the “Separation Agreement”) concurrently herewith, which sets forth
the principal corporate transactions required to effect the Separation (as
defined below) and the Initial Public Offering (as defined below) and the
relationship of Manitex, ASV Holdings (as successor to ASV) and Terex
Corporation (“Terex”) and their respective Subsidiaries (as defined below)
following the Separation; and

WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation and employee benefits and arrangements with
certain non-employee service providers.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined below), the Parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings. All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Separation Agreement,
unless otherwise indicated.

“Ancillary Agreements” shall have the meaning set forth in the Separation
Agreement.

“ASV Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to by ASV or to which ASV is a party.

“ASV Business” shall have the meaning set forth in the Separation Agreement.

“ASV Employee” means any individual who is determined by Manitex to be employed,
immediately prior to the Effective Time, by ASV and providing services to the
ASV Business.

 

1



--------------------------------------------------------------------------------

“ASV General Employee Liabilities” means all actual or potential
employee-related Liabilities that are incurred on or after the Effective Time in
respect of or relating to any ASV Employee or (ii) that are incurred prior to
the Effective Time and are ASV Liabilities.

“ASV Holdings Common Stock” means the common stock, $0.001 par value per share,
of ASV Holdings.

“ASV Liabilities” shall have the meaning set forth in the Separation Agreement.

“ASV Welfare Plan” means any Welfare Plan sponsored, maintained or contributed
to by ASV or to which ASV is a party.

“Benefit Plan” means any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
performance unit, deferred stock unit or other equity-based compensation,
severance pay, retention, change in control, salary continuation, life
insurance, death benefit, health, hospitalization, workers’ compensation,
welfare benefits, perquisites, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
whether or not subject to ERISA.

“Benefit Plan Transfer Date” means, with respect to an applicable ASV Benefit
Plan, the date set forth opposite such ASV Benefit Plan in Appendix A, or such
other date as determined by Manitex in its sole discretion.

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and any similar applicable Laws.

“Code” means the Internal Revenue Code of 1986, as amended.

“Effective Time” means the Separation Date under the Separation Agreement.

“Employment Taxes” means all fees, taxes, social insurance payments or similar
contributions to a fund of a governmental authority with respect to wages or
other compensation.

“Equity Award Exchange Ratio” means the ratio that will be determined by the
board of directors of Manitex (or the appropriate committee thereof), in its
sole discretion, in a manner designed to preserve the aggregate value of the
applicable outstanding equity awards.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

“Former ASV Employee” means any individual who is determined by Manitex to have
been employed, immediately prior to his or her separation from service with ASV,
by ASV and to have been providing services to the ASV Business at such time.

 

2



--------------------------------------------------------------------------------

“Former Manitex Employee” means any individual who is determined by Manitex to
have been employed, immediately prior to his or her separation from service with
Manitex, by Manitex and to have been providing services to the Manitex Business
at such time.

“Individual Agreement” means an individual employment contract or other similar
agreement that specifically pertains to any ASV Employee, Former ASV Employee,
Manitex Employee or Former Manitex Employee.

“Initial Public Offering” shall have the meaning set forth in the Separation
Agreement.

“Law” shall have the meaning set forth in the Separation Agreement.

“Liabilities” shall have the meaning set forth in the Separation Agreement. For
the avoidance of doubt, for purposes of this Agreement, “Liabilities” shall
include the employer-paid portion of any employment and payroll taxes.

“Manitex Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the Manitex Group or to which any member of the
Manitex Group is a party.

“Manitex Business” shall have the meaning set forth in the Separation Agreement.

“Manitex Common Stock” means the common stock, no par value, of Manitex.

“Manitex Employee” means any individual who is determined by Manitex to be
employed, immediately prior to the Effective Time, by Manitex and providing
services to the Manitex Business.

“Manitex Equity Awards” means Manitex Restricted Stock Units.

“Manitex General Employee Liabilities” means all actual or potential
employee-related Liabilities (i) that are incurred on or after the Effective
Time in respect of or relating to any Manitex Employee or (ii) that are incurred
prior to the Effective Time, including with respect to any Manitex Employee,
Former Manitex Employee, ASV Employee, or Former ASV Employee, and are not
covered by clause (ii) of the definition of ASV General Employee Liabilities.

“Manitex Group” shall have the meaning set forth in the Separation Agreement.

“Manitex Liabilities” shall have the meaning set forth in the Separation
Agreement.

“Manitex Restricted Stock Unit” means each award of restricted stock units
payable in whole or in part in shares of Manitex Common Stock, or the value of
which is determined with reference to the value of shares of Manitex Common
Stock, whether granted pursuant to an equity-based incentive compensation plan
or otherwise.

“Party” means either party hereto, and “Parties” means both parties hereto.

 

3



--------------------------------------------------------------------------------

“Person” shall have the meaning set forth in the Separation Agreement.

“Plan of Conversion” shall have the meaning set forth in the Separation
Agreement.

“Separation” shall have the meaning set forth in the Separation Agreement.

“Service Provider” means any individual who provided or is providing services
for ASV or a member of the Manitex Group, whether as a consultant, an
independent contractor or other similar role (other than as an employee),
including, for the avoidance of doubt, any non-employee member of the board of
directors of Manitex or the board of managers of ASV (or the board of directors
of ASV Holdings after the Effective Time).

“Tax” or “Taxes” shall have the meaning set forth in the Separation Agreement.

“Transition Services Employee” means each individual who spends or spent 50% or
more of his or her work time engaged in providing services pursuant to the
transition services described in this Agreement, collectively, in each case as
determined by Manitex in its sole discretion.

“Welfare Plan” means any Benefit Plan that provides life insurance, health care,
dental care, accidental death and dismemberment insurance, disability benefits
or other group welfare or fringe benefits.

Section 1.02 Additional Defined Terms. Additional terms shall have the meanings
set forth in the Sections below.

ARTICLE II

General

Section 2.01 Employee Liabilities Generally. Except as otherwise expressly
provided in this Agreement, (a) effective as of the Effective Time, ASV has
retained Liability for paying, performing, fulfilling and discharging in
accordance with their respective terms all ASV General Employee Liabilities and
shall be obligated to reimburse the members of the Manitex Group in accordance
with this Agreement with respect thereto, and (b) a member of the Manitex Group
hereby retains Liability for paying, performing, fulfilling and discharging in
accordance with their respective terms all Manitex General Employee Liabilities.

Section 2.02 Employee Benefits Generally. Except as otherwise expressly provided
in this Agreement or as otherwise required by applicable Law and subject to the
reimbursement obligations of ASV pursuant to this Agreement, each ASV Employee
or Former ASV Employee who is eligible to participate in any Manitex Benefit
Plan shall participate in such Manitex Benefit Plan following the date hereof
and through the applicable Benefit Plan Transfer Date on the terms and
conditions applicable thereto in effect from time to time.

Section 2.03 Non-Termination of Employment or Benefits. Except as otherwise
required by applicable Law or the express terms of any Individual Agreement,
neither this Agreement, the Separation Agreement nor any Ancillary Agreement
shall be construed to create any right, or to accelerate any entitlement, to any
compensation or benefit on the part of any

 

4



--------------------------------------------------------------------------------

ASV Employee, Former ASV Employee, Manitex Employee or Former Manitex Employee.
Without limiting the generality of the foregoing, except as otherwise required
by applicable Law or the express terms of any Individual Agreement, neither the
Initial Public Offering nor the Conversion shall cause any individual to be
deemed to have incurred a termination of employment or to have created any
entitlement to any severance payments or benefits or the commencement of any
other benefits under any Manitex Benefit Plan, any ASV Benefit Plan or any
Individual Agreement.

Section 2.04 No Right to Continued Employment. Nothing contained in this
Agreement shall confer any right to continued employment on any ASV Employee or
Manitex Employee. Except as otherwise expressly provided in this Agreement, this
Agreement shall not limit the ability of ASV or any member of the Manitex Group
to change the position, compensation or benefits of any of its employees for any
reason or no reason or require any such entity to continue the employment of any
such employee for any period of time; provided, however, that in the event of
any such termination of employment or modification of the terms and conditions
of employment, any associated Liabilities shall be ASV Liabilities if undertaken
by ASV with respect to ASV Employees and shall be Manitex Liabilities if
undertaken by a member of the Manitex Group with respect to Manitex Employees.

ARTICLE III

Collective Bargaining Agreements

Section 3.01 Continuity and Performance of Agreements. From and after the date
hereof, any unions, works councils or similar organizations representing the ASV
Employees shall continue to represent those employees for purposes of collective
bargaining with ASV, and ASV shall comply with the terms of, and assume all
Liabilities of the Manitex Group with respect to, each works council, collective
bargaining or other labor union agreement that covers one or more ASV Employees,
in each case as in effect as of the date hereof, and shall comply with all
applicable Laws with respect thereto, until such time as ASV negotiates a new
works council, collective bargaining or other labor union agreement.

ARTICLE IV

ASV Plans Generally

Section 4.01 ASV Benefit Plans.

(a) Establishment of Certain ASV Benefit Plans. Effective as of no later than
the applicable Benefit Plan Transfer Date, ASV shall establish or shall cause to
be established the Benefit Plans set forth in Appendix B (the “New ASV Plans”),
subject to all terms and provisions of any such Benefit Plans. ASV shall cease
to be participating members in each corresponding Manitex Benefit Plan as of the
applicable Benefit Plan Transfer Date (or such earlier date as the Parties may
agree).

(b) Service and Other Factors Determining Benefits. Each New ASV Plan shall
provide that all service, all compensation and all other factors affecting
benefit determinations that were recognized under the corresponding Manitex
Benefit Plan for

 

5



--------------------------------------------------------------------------------

ASV Employees and Former ASV Employees who participate in such New ASV Plan
shall be fully recognized and credited and shall be taken into account under
such New ASV Plan to the same extent as though arising thereunder; provided
that, in the case of any such individuals who become employed by ASV following a
break in employment, such recognition and credit shall be subject to any
applicable policies of ASV regarding non-continuous employment, to the extent
permitted by applicable Law. Notwithstanding the foregoing, in no event shall
such crediting of service or any other action taken pursuant to this
Section result in the duplication of benefits for any ASV Employee or Former ASV
Employee.

Section 4.02 Standalone ASV Benefit Plans. To the extent that ASV maintains any
Benefit Plans as of the date hereof that are separate and distinct from the
Manitex Benefit Plans, ASV shall continue to maintain, operate and contribute to
such separate Benefit Plans immediately following the date hereof in accordance
with their terms, and all Liabilities relating to, arising out of or resulting
from such separate Benefit Plans shall be ASV Liabilities.

Section 4.03 Power to Amend. Subject to the Parties’ compliance with the
remaining terms of this Agreement, nothing in this Agreement shall prevent ASV
or any member of the Manitex Group from amending, merging, modifying,
terminating, eliminating, reducing or otherwise altering in any respect any ASV
Benefit Plan or Manitex Plan, any benefit under any ASV Benefit Plan or Manitex
Plan or any trust, insurance policy or funding vehicle related to any ASV
Benefit Plan or Manitex Benefit Plan, as applicable.

ARTICLE V

Welfare Plans

Section 5.01 Welfare Plans.

(a) Comparable Benefits. Effective as of no later than each applicable Benefit
Plan Transfer Date, ASV shall establish or cause to be established the ASV
Welfare Plans for the benefit of the ASV Employees and Former ASV Employees, as
applicable. Subject to ASV’s compliance with the remaining terms of this
Agreement, ASV shall retain the right to modify, alter, amend or terminate the
terms of any ASV Welfare Plan.

(b) Participation in ASV Welfare Plans. Effective as of each applicable Benefit
Plan Transfer Date, each ASV Employee shall become covered under the applicable
ASV Welfare Plan, to the extent eligible and otherwise subject to all terms and
conditions thereof, and shall cease to be covered under the Welfare Plan
maintained by a member of the Manitex Group to which such ASV Welfare Plan most
closely corresponds (such applicable plan, the applicable “Manitex Welfare
Plan”). ASV shall cause the ASV Welfare Plans to (i) waive all limitations as to
preexisting conditions, exclusions, service conditions and waiting period
limitations and any evidence of insurability requirements applicable to any ASV
Employees, other than such limitations, exclusions, conditions and requirements
that were in effect with respect to such ASV Employees as of the applicable
Benefit Plan Transfer Date, in each case under the corresponding Manitex Welfare
Plan and subject to any applicable policies of ASV regarding credit to employees
whose service or employment has not been continuous, and

 

6



--------------------------------------------------------------------------------

(ii) honor any deductibles, out-of-pocket maximums and co-payments incurred by
the ASV Employees under the corresponding Manitex Welfare Plan in satisfying the
applicable deductibles, out-of-pocket maximums or co-payments under such ASV
Welfare Plans for the plan year in which the applicable Benefit Plan Transfer
Date occurs.

(c) Claims Arising Prior to and Following Benefit Plan Transfer Date. Subject to
the reimbursement obligations of ASV pursuant to this Agreement, (i) the members
of the Manitex Group shall retain responsibility in accordance with the Manitex
Welfare Plans for all reimbursement claims (such as health and dental care
claims) for expenses incurred by, for all non-reimbursement claims (such as life
insurance claims) incurred by and for providing continued health care coverage
under COBRA with respect to ASV Employees and Former ASV Employees (and their
dependents and beneficiaries) under such plans prior to each applicable Benefit
Plan Transfer Date and (ii) ASV shall retain responsibility in accordance with
the ASV Welfare Plans for all reimbursement claims (such as health and dental
care claims) for expenses incurred by, for all non-reimbursement claims (such as
life insurance claims) incurred by and for providing continued health care
coverage under COBRA with respect to ASV Employees and Former ASV Employees (and
their dependents and beneficiaries) under such plans on or following each
applicable Benefit Plan Transfer Date. For purposes of this Section, a benefit
claim shall be deemed to be incurred as follows: (1) health, dental, vision and
prescription drug benefits (including in respect of hospital confinement), upon
provision of such services, materials or supplies and (2) life, accidental death
and dismemberment and business travel accident insurance benefits, upon the
death, cessation of employment or other event giving rise to such benefits.

(d) No Transfer of Assets Pertaining to Welfare Plans. Except as otherwise
specifically set forth in this Agreement, nothing in this Agreement shall
require any member of the Manitex Group or any Manitex Welfare Plan to transfer
assets or reserves with respect to the Manitex Welfare Plans to ASV or any ASV
Welfare Plan.

Section 5.02 Workers’ Compensation Claims. Effective as of the Effective Time,
ASV has assumed liability for ASV Liabilities to the extent related to
work-related injury or illness (including workers’ compensation claims,
disability or other insurance providing medical care and/or compensation to
injured workers)) and shall be obligated to reimburse the members of the Manitex
Group in accordance with this Agreement with respect thereto. Subject to the
reimbursement obligations of ASV pursuant to this Agreement, in the case of any
workers’ compensation claim of any ASV Employee or Former ASV Employee who
participates in a workers’ compensation plan of a member of the Manitex Group
(an “Manitex Workers’ Compensation Plan”), such claim shall be covered (a) under
such Manitex Workers’ Compensation Plan if the event, injury, illness or
condition giving rise to such workers’ compensation claim (the applicable
“Workers’ Compensation Event”) occurred prior to the applicable Benefit Plan
Transfer Date and (b) under a workers’ compensation plan of a member of ASV (a
“ASV Workers’ Compensation Plan”) if the applicable Workers’ Compensation Event
occurred on or following the applicable Benefit Plan Transfer Date. Subject to
the reimbursement obligations of the members of ASV pursuant to this Agreement,
if the applicable Workers’ Compensation Event occurs over a period both
preceding and following the applicable

 

7



--------------------------------------------------------------------------------

Benefit Plan Transfer Date, the claim shall be covered jointly under the Manitex
Workers’ Compensation Plan and the ASV Workers’ Compensation Plan and shall be
equitably apportioned between them based upon the relative periods of time that
the Workers’ Compensation Event transpired preceding and following the
applicable Benefit Plan Transfer Date.

ARTICLE VI

401(k) Plans

Section 6.01 Establishment of ASV 401(k) Plan. Effective as of no later than the
applicable Benefit Plan Transfer Date, ASV shall establish or cause to be
established one or more defined contribution plans with a Code Section 401(k)
feature and trusts for the benefit of the ASV Employees (collectively, the “ASV
401(k) Plans”). ASV shall be responsible for taking or causing to be taken all
necessary, reasonable and appropriate actions to establish, maintain and
administer the ASV 401(k) Plans so that they qualify under Section 401(a) of the
Code and the related trusts thereunder are exempted from Federal income taxation
under Section 501(a)(1) of the Code. For the avoidance of doubt, nothing in this
Agreement shall be construed to require ASV to maintain any investment option
which the fiduciaries of the ASV 401(k) Plan deem to be imprudent or
inappropriate for the ASV 401(k) Plan or which cannot be maintained without
commercially unreasonable cost or administrative burden for the ASV 401(k) Plan
and its administrator.

Section 6.02 Liabilities. ASV shall be responsible for all ongoing rights of or
relating to ASV Employees for future participation (including the right to make
contributions through payroll deductions) in the ASV 401(k) Plans, to the extent
eligible and subject to all terms and conditions of the ASV 401(k) Plans. The
defined contribution plans with a Code Section 401(k) feature sponsored by
Manitex (“Manitex 401(k) Plans”) shall retain and be solely responsible for all
Liabilities under the Manitex 401(k) Plans. To the extent eligible and subject
to all terms and conditions of the applicable plans, an ASV Employee may elect
to rollover his or her account balance, if any, in the Manitex 401(k) Plans to
the ASV 401(k) Plans. ASV shall not assume the Manitex 401(k) Plans, and the
Manitex 401(k) Plans shall not transfer to ASV or the ASV 401(k) Plans.

ARTICLE VII

Equity-Based Incentive Compensation Awards

Section 7.01 Adoption of the ASV Equity Incentive Plan. Effective as of no later
than the closing of the Initial Public Offering, ASV shall establish or cause to
be established an equity-based incentive compensation plan (the “ASV Equity
Plan”) for purposes of awarding certain ASV non-employee directors, officers,
employees and consultants equity-based incentive compensation on the terms and
conditions set forth therein.

 

8



--------------------------------------------------------------------------------

Section 7.02 Treatment of Outstanding Awards. The Parties shall use commercially
reasonable efforts to take all actions necessary or appropriate so that the
Manitex Restricted Stock Units held by ASV Employees who remain employed by ASV
as of immediately following the closing of the Initial Public Offering (each a,
“Continuing ASV Employee”), shall be treated as follows in connection with the
Separation; provided that the provisions of this Section shall be effected in a
manner that complies with applicable law:

(a) Restricted Stock Units. Effective as of immediately after the closing of the
Initial Public Offering, each award of Manitex Restricted Stock Units held by a
Continuing ASV Employee that is outstanding as of immediately prior to the
closing of the Initial Public Offering shall be assumed by ASV and converted
into an award of restricted stock units with respect to a number of shares of
ASV Common Stock equal to the product of (i) the number of shares of Manitex
Common Stock subject to such award of Manitex Restricted Stock Units as of
immediately prior to the Initial Public Offering multiplied by (ii) the Equity
Award Exchange Ratio, rounded down to the nearest whole share, and otherwise on
the same terms and conditions as were applicable to such award of Manitex
Restricted Stock Units as of immediately prior to the closing of the Initial
Public Offering.

(b) Compliance with Applicable Law. The Parties shall take such additional or
alternative actions as deemed necessary or advisable by Manitex in its sole
discretion in order to effectuate the foregoing provisions of this Article in
compliance with securities and Tax Laws and other legal requirements associated
with equity-based incentive compensation awards or in order to avoid adverse
legal, accounting or Tax consequences for the members of the Manitex Group, ASV
or any award holders.

ARTICLE VIII

Non-Solicitation

Section 8.01 Non-Solicitation.

(a) During the period commencing on Effective Time and concluding on the
one-year anniversary thereof, Manitex agrees that neither it nor any member of
the Manitex Group shall, without ASV’s prior written consent, directly or
indirectly (including through a representative of a member of the Manitex Group)
solicit for employment or to provide services (whether as a director, officer,
employee, consultant or temporary employee) any person who is at such time, or
who at any time during the three-month period prior to such time had been,
employed by or providing services to ASV (whether as a director, officer,
employee, consultant or temporary employee), except that this Section shall not
preclude Manitex or any other person from entering into discussions with or
soliciting any person (i) who responds to any public advertisement or general
solicitation; provided that the soliciting party did not instruct such agency to
target such person specifically, (ii) who initiates discussions with the
soliciting party regarding such employment on his or her own initiative and
without direct solicitation by the soliciting party or its representatives, or
(iii) at any time after the date of such person’s termination of employment or
services by ASV without cause.

(b) During the period commencing on the Effective Time and concluding on the
one-year anniversary thereof, ASV agrees that it shall not, without Manitex’s
prior written consent, directly or indirectly (including through a
representative ASV) solicit for employment or to provide services (whether as a
director, officer, employee, consultant

 

9



--------------------------------------------------------------------------------

or temporary employee) any person who is at such time, or who at any time during
the three-month period prior to such time had been, employed by or providing
services to a member of the Manitex Group, except that this Section shall not
preclude ASV or any other person from entering into discussions with or
soliciting any person (i) who responds to any public advertisement or general
solicitation; provided that the soliciting party did not instruct such agency to
target such person specifically, (ii) who initiates discussions with the
soliciting party regarding such employment on his or her own initiative and
without direct solicitation by the soliciting party or its representatives or
(iii) at any time after the date of such person’s termination of employment or
services by a member of the Manitex Group without cause.

ARTICLE IX

Payroll Services

Section 9.01 Payroll Services. Subject to the obligations of the Parties as set
forth in this Agreement, as of no later than the Initial Public Offering,
(a) ASV shall be solely responsible for providing payroll services (including
for any payroll period already in progress) to the ASV Employees and Former ASV
Employees and for any Liabilities with respect to garnishments of the salary and
wages thereof and (b) the members of the Manitex Group shall be solely
responsible for providing payroll services (including for any payroll period
already in progress) to the Manitex Employees and Former Manitex Employees and
for any Liabilities with respect to garnishments of the salary and wages
thereof. Notwithstanding the foregoing, the Parties shall cooperate to provide
such payroll services to Former ASV Employees.

ARTICLE X

Cooperation; Access to Information; Litigation; Confidentiality

Section 10.01 Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement;
provided that Manitex shall determine in its sole discretion which (if any) Tax
or securities filings, rulings or other actions to pursue prior to the Initial
Public Offering regarding the treatment of Manitex Equity Awards in connection
with the Separation; provided, further, that any Liabilities that may be
incurred as a result of the Parties taking or failing to take any such actions
shall be ASV Liabilities if related to ASV Employees or Former ASV Employees and
shall be Manitex Liabilities if related to Manitex Employees or Former Manitex
Employees. Without limiting the generality of the preceding sentence, (a) the
Parties shall cooperate in connection with any audits of any Benefit Plan with
respect to which such Party may have information, (b) the Parties shall
cooperate in connection with any audits of their respective payroll services
(whether by a governmental authority in the U.S. or otherwise) in connection
with the services provided by one Party to the other Party, (c) the Parties
shall cooperate in connection with administering the Manitex Benefit Plans, ASV
Benefit Plans, Manitex Welfare Plans and ASV Welfare Plans and (d) Manitex and
ASV shall cooperate in good faith in connection with the notification and
consultation with works councils, labor unions and other employee
representatives of employees of the Manitex Group and ASV. The obligations of
the Manitex Group and ASV to cooperate pursuant to this Section shall remain in
effect until the

 

10



--------------------------------------------------------------------------------

later of (i) the date all audits of all Benefit Plans with respect to which a
Party may have information have been completed or (ii) the date the applicable
statute of limitations with respect to such audits has expired.

Section 10.02 Access to Information; Litigation; Confidentiality. The applicable
sections of the Separation Agreement relating to access to information,
litigation, and confidentiality matters are hereby incorporated into this
Agreement.

ARTICLE XI

Reimbursements

Section 11.01 Reimbursements by ASV.

(a) Promptly following the last business day of each calendar month ending
following the date hereof, Manitex shall provide ASV with one or more invoices,
in each case including reasonable substantiating documentation, that set forth
the aggregate costs, if any, incurred by any member of the Manitex Group during
such month (or, in the case of the first calendar month ending after the date
hereof, the aggregate costs incurred by any member of the Manitex Group on or
following the Effective Date) relating to compensation and benefits provided to
the ASV Employees and Former ASV Employees, including:

(i) as a result of participation in the Manitex Benefit Plans or pursuant to an
Individual Agreement, including any 401(k) employer-matching contributions and
401(k) profit-sharing contributions in a Manitex 401(k) Plan;

(ii) in respect of reimbursement and non-reimbursement claims incurred under the
Manitex Welfare Plans and continued health care coverage under COBRA; and

(iii) relating to the coverage of a workers’ compensation claim under the
Manitex Workers’ Compensation Plan (or, in the case of any Workers’ Compensation
Event that occurs over a period both preceding and following the applicable
Benefit Plan Transfer Date, the coverage of the portion of such claim relating
to the time that the applicable Workers’ Compensation Event transpired prior to
the applicable Benefit Plan Transfer Date (in which case the remainder of such
claim shall be covered under an ASV Workers’ Compensation Plan, as described in
this Agreement, and shall not be subject to reimbursement hereunder));

as well as any costs of other obligations or Liabilities that a member of the
Manitex Group elects to, or is compelled to, pay or otherwise satisfy that are
or that pursuant to this Agreement have become the responsibility of ASV.

(b) The costs incurred by the members of the Manitex Group with respect to
compensation paid to ASV Employees and Former ASV Employees in the form of
Manitex Common Stock (whether pursuant to an Manitex Equity Award or an
Individual Agreement) shall be determined based on the closing stock price of
Manitex Common Stock on the date of such payment.

 

11



--------------------------------------------------------------------------------

(c) Within 20 business days following the receipt by ASV of each such invoice,
ASV shall pay Manitex an amount in cash equal to the aggregate amounts set forth
thereon. In no event shall ASV be required to reimburse any member of the
Manitex Group for any costs (i) that are charged directly to ASV in the ordinary
course of business consistent with past practice or (ii) with respect to any
Manitex Liabilities.

(d) All invoices provided pursuant to this Article shall be denominated in U.S.
dollars.

ARTICLE XII

Termination

Section 12.01 Termination. This Agreement may be terminated by Manitex at any
time, in its sole discretion, prior to the Separation; provided that this
Agreement shall automatically terminate upon the termination of the Separation
Agreement in accordance with its terms.

Section 12.02 Effect of Termination. In the event of any termination of this
Agreement in accordance herewith, none of the Parties (or any of their directors
or officers) shall have any Liability or further obligation to any other Party
under this Agreement.

ARTICLE XIII

Miscellaneous

Section 13.01 Counterparts; Entire Agreement; Corporate Power. This Agreement
may be executed in one or more counterparts, all of which counterparts shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each Party and delivered to the other
Party. This Agreement may be executed by facsimile or PDF signature and a
facsimile or PDF signature shall constitute an original for all purposes.

Section 13.02 Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Michigan, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of Laws thereof. Unless otherwise set forth in this Agreement, in the event of
any dispute arising under this Agreement among the Parties, each Party involved
in such dispute shall attempt in good faith to resolve such dispute. If the
Parties are unable to resolve a given dispute within 10 days, each Party shall
have the right to exercise any and all remedies available under law or equity
with respect to such dispute. Each Party irrevocably consents to the exclusive
jurisdiction, forum and venue of any court located in the State of Michigan (or,
solely if such court declines jurisdiction, any federal court located in the
State of Michigan) over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective subsidiaries,
affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

Section 13.03 Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or

 

12



--------------------------------------------------------------------------------

otherwise by any of the Parties without the prior written consent of the other
Parties. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns. Notwithstanding the foregoing, each Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) the sale of all or
substantially all of such Party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Parties. No assignment
permitted by this Section shall release the assigning Party from liability for
the full performance of its obligations under this Agreement.

Section 13.04 Third-Party Beneficiaries. Except for the indemnification rights
under the Separation Agreement of any Manitex Indemnitee or ASV Indemnitee (as
such terms are defined in the Separation Agreement) in their respective
capacities as such, (a) the provisions of this Agreement are solely for the
benefit of the Parties hereto and are not intended to confer upon any Person
(including any ASV Employee, Former ASV Employee, Manitex Employee or Former
Manitex Employee, or any beneficiary or dependent thereof) except the Parties
hereto any rights or remedies hereunder and (b) there are no third-party
beneficiaries of this Agreement and this Agreement shall not provide any third
person (including any ASV Employee, Former ASV Employee, Manitex Employee or
Former Manitex Employee, or any beneficiary or dependent thereof) with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement and (c) nothing
contained in this Agreement shall be treated as an amendment to any ASV Benefit
Plan or Manitex Benefit Plan or prevent ASV or the members of the Manitex Group
from amending or terminating any Benefit Plans.

Section 13.05 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given in accordance with the
Separation Agreement.

Section 13.06 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

Section 13.07 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the liabilities for the breach of
any obligations in this Agreement shall survive the Separation and the Initial
Public Offering, as applicable, and shall remain in full force and effect.

 

13



--------------------------------------------------------------------------------

Section 13.08 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at Law or in equity, and all
such rights and remedies shall be cumulative. The other Party shall not oppose
the granting of such relief on the basis that money damages are an adequate
remedy. The Parties agree that the remedies at Law for any breach or threatened
breach hereof, including monetary damages, are inadequate compensation for any
loss and that any defense in any action for specific performance that a remedy
at Law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are waived.

Section 13.09 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

[Remainder of page left intentionally blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

MANITEX INTERNATIONAL, INC. By  

/s/ David J. Langevin

  Name: David J. Langevin   Title: Chairman and CEO A.S.V., LLC By  

/s/ Andrew Rooke

  Name: Andrew Rooke   Title: Chief Executive Officer

 

15



--------------------------------------------------------------------------------

APPENDIX A

BENEFIT PLAN TRANSFER DATES

 

Benefit Plan

  

Benefit Plan Transfer Date

BCBS – Medical    January 1, 2018 Guardian- Dental   

January 1, 2018

Guardian- Vision   

January 1, 2018

Next Generation Flexible Spending Accounts- Medical & Dependent Care   

January 1, 2018

Guardian- Basic & Voluntary Term Life Insurance   

January 1, 2018

Guardian- Dependent Life Insurance   

January 1, 2018

Guardian- Disability   

January 1, 2018

Guardian- AD&D   

January 1, 2018

Guardian- Accidental Indemnity Coverage   

January 1, 2018

Guardian- Critical Illness   

January 1, 2018

Aon Hewitt Executive Benefits- Executive Elixir Plan   

January 1, 2018

The Principal- 401k plan    180 days from the Effective Time

 

16



--------------------------------------------------------------------------------

APPENDIX B

NEW ASV PLANS

 

Medical Dental Vision Flexible Spending Accounts- Medical & Dependent Care
Basic & Voluntary Term Life Insurance Dependent Life Insurance Disability AD&D
Accidental Indemnity Coverage Critical Illness Executive Elixir Plan ASV 401k
plan

 

17